department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division release number release date legend org xx date address ion name address org address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code our favorable determination lelter to you dated january 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective july 20xx the revocation of your exempt status was made for the following reason s you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 a of the code contributions to your organization are no longer deductible under sec_170 after july 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending june 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed before the 5t day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication tax exempt ano government entities division org address department ofthe treasury internal_revenue_service exempt_organizations examinations commerce street dallas texas date taxpayer_identification_number form tax_year s ended person to contactlld number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 c of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies section b of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing acting director eo examinations enclosures form sec_6018 4621-a pubs report of examination letter catalog number 34809f fonn886-a rev january 19xx name of taxpayer org explanations of items schedule number or exhibit tax identification_number yearlperiod ended ein june 20xx legend org organization name rd th bm xx date bm-l bm-2 bm-3 bm-4 st i 2nd i whether org qualifies for exemption under sec_501 c of the internal_revenue_code facts the internal_revenue_service has made reasonable requests to org to file form_990 for the tax period ending june 20xx cover letter form_4564 information_document_request lor and publication were sent to the organization on july 20xx agent called the ceo at her personal_residence and at her job on several occasions to discuss the case also called the accountant assigned to represent the organization and discussed the case a day notice_and_demand letter and lor were sent by certified mail to the organization and representative on october 20xx the certified receipt was returned signed on 20xx by cpa and returned to the agent the certified letter sent to the organization's post office box number was returned a copy of the notice was sent directly to the personal_residence of the ceo org has failed to respond to irs correspondences and phone calls and failed to file the form_990 for the tax period ending june 20xx the organization hired a cpa to represent the organization and to file delinquent returns agent contacted the representative numerous times to request returns in 20xx the organization filed forms w-2 w-3 w-2's with social_security administration the organization reported wages paid in 20xx of dollar_figuredollar_figure the organization correctly filed quarterly returns for that year the organization was required to file a return as well for the year ending june 20xx org has failed to respond to the internal_revenue_service correspondences and multiple telephone requests to file the forms background org was established in march 19xx to provide long term residential assistance to recipients the organization was granted tax exempt status as a c non-profit organization in january 19xx according to the executive director the organization no longer exists and does not conduct exempt_activities eo ceased operations in 20xx currently the organization has no financial resources and no assets ponti 886-a l-19xx catalog number low page publish no irs gov department of the treasury-internal revenue servh e form 886-a rev january 19xx name of taxpayer org explanations of items schedule number or exhibit tax identification_number yearlperiod ended ein june 20xx the following individuals were listed as org directors name bm-1 bm-2 bm-3 bm-4 bm-5 bm-6 the officers of org included title ceo president secretary name bm-3 bm-1 bm-2 failure_to_file form sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 a shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 a and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 form 886-a -19xx catalog number 20810w page _ publish nojrs gov department of the treasury-internal revenue service form 886-a rev january 19xx name of taxpayer org explanations of items schedule number or exhibit tax identification_number yearfperiod ended ein june 20xx sec_1_6001-1 e states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 h provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rev rut 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the irs's position that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 c accordingly the proposed revocation would be effective july 20xx any contributions to the organization would no longer deductible as charitable_contributions any contributions to this organization by those who were in part responsible for or were aware of the activities or deficiencies on the part of the organization that gave rise to loss of exempt status will not be allowed as a deduction effective the date of revocation fonn 886-a 1-19xx catalog number ow page _ publish no irs gov department of the treasury-internal revenue service form 886-a rev january 19xx name of taxpayer org explanations of items schedule number or exhibit tax identification_number yearlperiod ended ein june 20xx if this revocation becomes final appropriate state officials will be advised of the action in accordance with sec_61 c and applicable regulations form_1120 return should be filed for the tax period ending june 20xx and all subsequent tax periods form 886-a 1-19xx catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
